DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant's Amendment to Claims, Abstract and Remarks filed on May 13, 2022 are acknowledged. 
2.2.	Claims 1 and 5 have been canceled. Claims 2-3, 5 and 7-13 have been withdrawn. Claim 4 has been amended by incorporation of the limitations canceled claim 1 and by introducing new limitation as : " wherein the material is formed by the heating of a reaction mixture consisting of compounds forming monomers present in the resulting dilatant material.
2.3.	Therefore, scope of Claim 4 has been changed, which represents a New issue and required further consideration. Consequently, it is appropriate to  make instant Action Final.
3.	Abstract filed on May 13, 2022 is acknowledged and accepted. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention because support for  phrase " wherein the material is formed by the heating of a reaction mixture consisting of compounds forming monomers present in the resulting dilatant material" was not found in Applicant's Specification. In this respect note that Applicant's Specification does provide support for forming poly(l,2-propylenemercaptosuccinate) formed by heating monomers as  mercaptosuccinic acid ( 0.1 mole)  and propylene glycol( 0.1 mole), but does not provide support for heating of a reaction mixture consisting of compounds forming monomers. Therefore, new limitation of Claim 4 as "wherein the material is formed by the heating of a reaction mixture consisting of compounds forming monomers" represents a New Matter and new description requirement because Applicant's Specification is silent regarding compounds used to form monomers as propylene glycol and mercaptosuccinic acid.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.1.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear what are compounds that used to form monomers as, for example,  propylene glycol and mercaptosuccinic acid.
5.2.	It is noted that withdrawn Claims 2-3, 5 and 7-9 depending on canceled Claim 1.
	Therefore, scope of Claims 2-3,5 and 7-9 is/are indefinite.       
 
Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim 4 are rejected under 35 U.S.C. 102 (a)(1) as  anticipated by or, in  the alternative, under 35 U.S.C. 103 as obvious over Schmitz (US 2,924,585).
6.1.	Regarding Claim 4  Schmitz disclosed and exemplified ( see Example 1)  single polymer  obtained by polycondensation at elevated temperature  of  propylene glycol and  thiomalic acid, used  in same mole ratio 1 to 1  as indicated by Applicant ( see [0015] of Applicant's published Specification US 2021/0284794). 
	Therefore, polyester obtained by Schmitz in  form of " viscous liquid" is substantially same  polymer as claimed by Applicant in Claim 4, namely PPMS (poly(l,2-propylenemercaptosuccinate). Note that Thiomalic acid is synonym for mercaptosuccinic acid.
6.2.	It is noted that due to new limitations "  formed by the heating of a reaction mixture consisting of compounds forming monomers present in the resulting dilatant material" Claim 4 is in format of  product by process claim.
	However, in accordance with the applicable to the treatment of product-by-process claims (MPEP 2113) and practice established by court “even though product-by –process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
 6.3.	Therefore, it is reasonably to assume that as substantially same polymer disclosed by Schmitz will inherently have the same properties as claimed by Applicant , including the same degree of dilatancy.
6.4.	Alternatively, it would be expected that polyester disclosed by Schmitz would have same dilatant properties (degree of dilatancy) if obtained and tested.
 Response to Arguments
7.	Applicant's arguments filed on May 13, 2022  have been fully considered but they are not persuasive.
7.1.	Applicant's arguments with respect to rejected Claim 4 based on rationale that process used by Applicant lead to different polymer with adhesive properties in comparison to polymer disclosed by Schmitz : " More specifically, the process of heating the reaction mixture consisting of the compounds forming the monomers present in the resulting dilatant material recited in claim 4 results in: "all samples of the dilatant materials we have made containing MSA and a diol have been shown to adhere strongly to all glass, metal, wood, and plastics tested and are only removed from the surface with difficulty, i.e, usually involving some scraping of the material off of the surface, with the least adherence observed being to silicone polymers.  In contrast, the material disclosed in Schmitz "developed a dry, but not tack-free surface". As this property of the material disclosed in Schmitz is directly comparable to and significantly different from the strongly adhesive properties of the material of claim 4, the process limitation in claim 4 results in a product that is significantly different than that disclosed or obvious in light of Schmitz."
	In response for this argument note that : 
a) according to Schmitz polymer obtained as a result of polymerization was in form of "viscous liquid" – same as indicated by Applicant ( see [0015] of PG PUB US 2021/0284794) : " Transfer of the viscous mixture to a sample vial was facilitated by gentle heating with a heat gun".
    Therefore, it is reasonable to assume that  polymer obtained by Schmitz  have same properties, including adhesive properties. 
b) 	Claim 4 is silent with respect to adhesive properties. Therefore, Applicant's arguments are not commensurate with scope of Applicant argued subject matter because  the features upon which applicant relies (i.e., adhesive properties) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 7.2.	At least for reasons above Applicant's arguments were found unpersuasive. 
  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763     


/FRANCES TISCHLER/Primary Examiner, Art Unit 1765